DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2019 and  was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US20110123355  in view of King US4325309.
Claim 1. Davidson discloses an enclosure for minimizing egress of hazardous gases released from post process chamber equipment during operation thereof. The enclosure comprises a structural frame (enclosure frame 4), an outlet for an extraction system (opening for vent 8g), and a plurality of panels (8a - 8f) mounted to the enclosure frame in a contiguous manner (see figures 1, 2A, 2B) such that, in use, a negative internal pressure can be maintained (via vent 8g) to inhibit inadvertent egress of hazardous gases in the enclosure, but fails to disclose the rest of the limitation.
	King before the effective filing date of the instant invention discloses an enclosure (1, Fig. 2 and 4) for forming a protective shield around explosive material (col.3:39-42), panels (2, Fig. 7) comprising frames (7) filled with coplanar layers (see Figs. 6, 8 and 9), said layers (col.6:54 - col.7:45) comprise mesh layers (10, Fig. 6) and non-porous membrane layers (Mylar sheet - 15, Fig. 9). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the enclosure of Davidson with the teaching of King to protect personnel and equipment from injury and damage caused by projectiles generated by the failure (explosion) of the equipment in the enclosure (Pg.3:9-14).

Claim 2. Davidson as modified discloses one or more panels of the plurality of panels are removably mounted to the structural frame. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  

Claim 3. Davidson as modified discloses the respective non-porous membrane layers comprise a rubber or a polymer (15 - Mylar sheet).

Claim 4. Davidson as modified discloses the respective non-porous membrane layers are configured to rupture upon catastrophic failure of equipment housed within the enclosure (col.3:9-25 and col.7:3-45).

Claims 5-6. Davidson as modified discloses the thickness of the respective non-porous membrane layers is in the range of 0.05 to 0.1 mm (as modified by King; col.7:14 - 0.007 inch = 0.178 mm)

Claim 7. Davidson as modified discloses the respective non-porous membrane layers are configured to flap out of plane upon catastrophic failure of equipment housed within the enclosure (Note Examiner interprets flap out of plane as being out of its original position, and Col.7:32-36 discloses the sheet material 15 is readily tearable, shearable with weak areas).

Claims 8-9. Davidson as modified discloses 0.007inch thick Mylar sheet and further suggested other material with suitable tear, heat and combustible characteristics but fails to disclose the thickness of the respective non-porous membrane layers is in the range of 0.5 to 3 mm. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use a suitable material with a thickness within range of 0.5 to 3 mm for suitable tear, heat and combustible characteristics, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice

Claim 10. Davidson as modified discloses the respective mesh layers are configured to contain projectiles formed upon catastrophic failure of equipment housed within the enclosure (col.3:9-25 and col.7:3-45).

Claim 11. Davidson as modified discloses the respective non-porous mesh layers each comprise two sheets of wire mesh (Fig.6).

Claim 12. Davidson as modified shows element 15 sandwiched between element 5 and 6 in Fig.9, whereas element 6 is sandwich between two sheets of wire mesh, furthermore in Col.6:42-44, Davidson teaches wire mesh (heat sink or heat dissipating screens 10 of metal) are alternately disposed throughout the shield composite therefore it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to position the respective non-porous membrane layers between two sheets of wire mesh for further dissipating heat, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633